               Case 7:19-cv-00911-VB Document 1 Filed 01/30/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ALEXANDER STROSS,

                                   Plaintiff,                    Docket No. 7:19-cv-911

           - against -                                           JURY TRIAL DEMANDED

 THE PLAN COLLECTION, LLC

                                   Defendant.


                                            COMPLAINT

          Plaintiff Alexander Stross (“Stross” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant The Plan Collection, LLC (“Plan” or

“Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of tiny homes in

Texas, owned and registered by Stross, a professional photographer. Accordingly, Stross seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                  JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
             Case 7:19-cv-00911-VB Document 1 Filed 01/30/19 Page 2 of 6



       3.        This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.        Stross is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business in Austin, Texas.

       6.        Upon information and belief, Plan is a foreign limited liability company duly

organized and existing under the laws of the State of Delaware, with a place of business 670

White Plans Road, Suite 101, Scarsdale, New York 10583. Upon information and belief Plan is

registered with the New York Department of State Division of Corporations to do business in the

State of New York. At all times material, hereto, Plan has owned and operated a website at the

URL: www.ThePlanCollection.com (the “Website”).

                                    STATEMENT OF FACTS

       A.        Background and Plaintiff’s Ownership of the Photograph

       7.        Stross photographed tiny homes in Texas (the “Photograph”). A true and correct

copy of the Photograph is attached hereto as Exhibit A.

       8.        Stross added a watermark on the Photograph stating © 2011 Alexander Stross.

See Exhibit A.

       9.        Stross is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.       The Photograph was registered with the United States Copyright Office and was

given registration number VAu 1-089-810.

       B.        Defendant’s Infringing Activities
                Case 7:19-cv-00911-VB Document 1 Filed 01/30/19 Page 3 of 6



          11.     Plan ran an article on the Website titled Small Homes Plans Appeal to the

Younger Generation. See URL: https://www.theplancollection.com/house-plan-related-

articles/small-home-plans-appeal-to-the-younger-generation. The article featured the

Photograph. A true and correct copy of the article is attached hereto as Exhibit B.

          12.     Plan did not license the Photograph from Plaintiff for its article, nor did Plan have

Plaintiff’s permission or consent to publish the Photograph on its Website.

                              FIRST CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

          13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

          14.     Plan infringed Plaintiff’s copyright in the Photograph by reproducing and publicly

displaying the Photograph on the Website. Plan is not, and has never been, licensed or otherwise

authorized to reproduce, publically display, distribute and/or use the Photograph.

          15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.     Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
              Case 7:19-cv-00911-VB Document 1 Filed 01/30/19 Page 4 of 6



        18.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

        19.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

        20.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

        21.     Upon information and belief, in its article on the Website, Plan cropped off

Plaintiff’s watermark.

        22.     Upon information and belief, Plan intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

        23.     The conduct of Plan violates 17 U.S.C. § 1202(b).

        24.     Upon information and belief, Plan’s falsification, removal and/or alteration of the

aforementioned copyright management information was made without the knowledge or consent

of Plaintiff.

        25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Plan intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Plan also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.
             Case 7:19-cv-00911-VB Document 1 Filed 01/30/19 Page 5 of 6



       26.        As a result of the wrongful conduct of Plan as alleged herein, Plaintiff is entitled

to recover from Plan the damages, that he sustained and will sustain, and any gains, profits and

advantages obtained by Plan because of their violations of 17 U.S.C. § 1202, including attorney’s

fees and costs.

       27.        Alternatively, Plaintiff may elect to recover from Plan statutory damages pursuant

to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation of 17

U.S.C. § 1202.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.         That Defendant Plan be adjudged to have infringed upon Plaintiff’s copyrights in

                  the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.         The Defendant Dog be adjudged to have falsified, removed and/or altered

                  copyright management information in violation of 17 U.S.C. § 1202.

       3.         That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

                  profits, gains or advantages of any kind attributable to Defendant’s infringement

                  of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

                  per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       4.         That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

                  a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

                  kind attributable to Defendant’s falsification, removal and/or alteration of

                  copyright management information; or b) alternatively, statutory damages of at

                  least $2,500 and up to $ 25,000 for each instance of false copyright management
            Case 7:19-cv-00911-VB Document 1 Filed 01/30/19 Page 6 of 6



              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       7.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       8.     That Plaintiff be awarded pre-judgment interest; and

       9.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       January 30, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                          Attorneys for Plaintiff Alexander Stross
